                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                       Case No. 19CR3367-LAB

                                      Plaintiff,
                      vs.
                                                       JUDGMENT OF DISMISSAL
ADAM JOSEPH PHIPPS,


                                    Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
☒
      granted the motion of the Government for dismissal of this case, without prejudice; or
☐     the Court has dismissed the case for unnecessary delay; or

☐     the Court has granted the motion of the Government for dismissal, without prejudice; or

☐     the Court has granted the motion of the defendant for a judgment of acquittal; or

☐     a jury has been waived, and the Court has found the defendant not guilty; or

☐     the jury has returned its verdict, finding the defendant not guilty;

X
☐     of the offense(s) as charged in the Information:
       18:2252(a)(2); 18:2253(b) - Attempted Receipt of Images of Minors Engaged in Sexually
       Explicit Conduct; Criminal Forfeiture
        18:2252(a)(4)(B); 18:2253(b) - Possession of Images of Minors Engaged in Sexually
        Explicit Conduct; Criminal Forfeiture

Dated: 1/21/2020
                                                   Hon. Larry Alan Burns
                                                   Chief United States District Judge
